Case 5:20-cv-05003-TLB Document 25 Filed 04/29/20 Page 1 of 5 PagelD #: 146

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
ASSEFA GABREL EGZIABHER, JR. PLAINTIFF
V. CASE NO. 5:20-CV-05003
OFFICER RILEY EVANS, Springdale
Police Department (SPD); and OFFICER
TANNER GUTHRIE, SPD DEFENDANTS

OPINION AND ORDER

This is a civil rights action filed by Plaintiff Assefa G. Egziabher, Jr., pursuant to 42
U.S.C. § 1983. Plaintiff proceeds pro se and in forma pauperis.

The case is before the Court on the Motion to Dismiss (Doc. 17) filed by the
Defendants. Although Plaintiff was Ordered (Doc. 19) to respond to the Motion to
Dismiss by April 20, 2020, he has not done so. Instead, he filed a Motion for Summary
Judgment (Doc. 21) and a Motion for Subpoena Duces Tecum (Doc. 22). On April 27,
2020, Defendants filed a second Motion to Dismiss (Doc. 23) based on Plaintiff's failure
to obey the Court Order directing him to respond to the first Motion to Dismiss.

|. BACKGROUND

According to the allegations of the Second Amended Complaint (Doc. 8), on March
24, 2019, Springdale Police Officers Riley Evans and Tanner Guthrie detained Plaintiff
without reasonable suspicion and arrested him without probable cause. Specifically, a

traffic stop was initiated, and Plaintiff was charged with driving while under the influence,

violation of the implied consent law, and driving on a suspended license.
Case 5:20-cv-05003-TLB Document 25 _ Filed 04/29/20 Page 2 of 5 PagelD #: 147

Plaintiff alleges that he was “profiled” and approached without reasonable
suspicion. Plaintiff maintains that body camera video will establish he passed all sobriety
tests, was denied a urine test in violation of the Fourteenth Amendment, and was arrested
without probable cause in violation of the Fourth Amendment.

As relief, Plaintiff asks for compensatory and punitive damages. He also asks to
recover court costs and impound fees for his vehicle.

Plaintiff's criminal docket sheets indicate he was found guilty by the Springdale
District Court of driving while intoxicated (Case No. DWI-19-135), violation of the implied
consent law (Case No. TR-19-1888), and driving on a suspended license (Case No. TR-
19-1890).' Plaintiff appealed the convictions to the Circuit Court of Washington County,
Arkansas, Criminal Division (Case No. 72CR-20-412). Trial is currently scheduled for
June 18, 2020.

ll. LEGAL STANDARD

Rule 8(a) contains the general pleading rules and requires a complaint to present
“a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a)(2). “In order to meet this standard and survive a motion to dismiss
under Rule 12(b)(6), ‘a complaint must contain sufficient factual matter, accepted as true,
to state a claim for relief that is plausible on its face.” Braden v. Wal-Mart Stores, Inc.,

988 F.3d 585, 594 (8th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 

‘ Public records, including some court documents, may be considered on a motion under
Rule 12(b)(6). Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007). See also Fed. R. Evid.
201 (Judicial Notice of Adjudicative Facts).
Case 5:20-cv-05003-TLB Document 25 Filed 04/29/20 Page 3 of 5 PagelD #: 148

(internal quotations omitted)). “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant
is liable for the misconduct alleged.” Ashcroft, 556 U.S. at 678. While the Court will
liberally construe a pro se plaintiff s complaint, the plaintiff must allege sufficient facts to
support his claims. Sfone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004).

lll. DISCUSSION

Defendants have moved to dismiss this action on the following grounds: (1) the
claims are barred by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); and (2) in view of
the pending state criminal case, the principles of comity require the Court to abstain under
the doctrine set forth in Younger v. Harris, 401 U.S. 37, 54 (1971).

In Heck, the Supreme Court held that a claim for damages for “allegedly
unconstitutional conviction or imprisonment, or for other harm caused by actions whose
unlawfulness would render a conviction or sentence invalid” is not cognizable until “the
conviction or sentence has been reversed on direct appeal, expunged by executive order,
declared invalid by a state tribunal authorized to make such a determination, or called
into question by a federal court’s issuance of a writ of habeas corpus.” 512 U.S. at 486-
87. However, “if a state criminal defendant brings a federal civil-rights lawsuit during the
pendency of his criminal trial, appeal, or state habeas action, abstention may be an
appropriate response to the parallel state-court proceedings.” /d. at 487n.8. If there is
no sentence or conviction, Heck does not apply. See Wilkins v. DeReyes, 528 F.3d 790,

801 n. 6 (10th Cir. 2008) (citing Wallace v. Kato, 549 U.S. 384, 394-397 (2007)).
Case 5:20-cv-05003-TLB Document 25 Filed 04/29/20 Page 4 of 5 PagelD #: 149

The Court turns to a consideration of Defendants’ argument based on Younger.
It is a settled principle of comity that state courts should be allowed to exercise their
functions without interference from the federal courts particularly where a state criminal
trial is pending. Hicks v. Miranda, 422 U.S. 332 (1975). In Younger, the Court held that
absent extraordinary circumstances, federal courts should not interfere with state criminal
prosecutions. Younger, 401 U.S. at54. The Younger abstention doctrine applies “if the
proceeding: (1) involves an ongoing state judicial proceeding, (2) implicates an important
state interest, and (3) provides an adequate opportunity to raise constitutional challenges
in the state proceeding.” Hudson v. Campbell, 663 F.3d 985, 987 (8th Cir. 2011).

Clearly, Younger abstention would apply to this case. Plaintiff's state criminal
case was pending when he filed this case and is still pending. There are important state
law interests in enforcing the state’s criminal laws and in allowing state courts to
administer their own cases. Plaintiff has not identified any barrier to his ability to raise
constitutional challenges in his state court case. See Gillette v. N. Dakota Disciplinary
Bd. Counsel, 610 F.3d 1045, 1046 (8th Cir. 2010) (“[Flederal courts may not enjoin
pending state court criminal proceedings absent a showing of bad faith, harassment, or
other unusual circumstance that would call for equitable relief.” (citation omitted)). There
is no reason Plaintiff cannot assert his constitutional claims in state court. In fact, these
claims go directly to the issues of whether there was reasonable suspicion to stop him
and probable cause to arrest him and hold him for trial.

IV. CONCLUSION

For the reasons stated, Defendants’ Motion to Dismiss (Doc. 17) is GRANTED IN
Case 5:20-cv-05003-TLB Document 25 Filed 04/29/20 Page 5 of 5 PagelD #: 150

PART AND DENIED IN PART. The case is STAYED and ADMINISTRATIVELY
TERMINATED during the pendency of Plaintiff's state criminal case. Night Clubs,
Inc. v. City of Ft. Smith, Ark., 163 F.3d 475, 481 (8th Cir. 1998) (where damages are
sought, Younger abstention requires the federal case to be stayed)).

All other pending motions are eriunated as moot.

IT IS SO ORDERED on this 4 day of April/2020.

Ao

4 T)MOTHY LE; BROOKS
“ @UNITED-STATES DISTRICT JUDGE

wen

    

 
 
